PER CURIAM
Claimant petitions for review of an Own Motion order of the Workers’ Compensation Board, assigning error to the Board’s award of attorney fees.1 ORS 656.278(3) provides, in part:
“The claimant has no right to appeal any order or award made by the board on its own motion, except when the order diminishes or terminates a former award.”
The Board’s order increased claimant’s former award of compensation. Therefore, claimant has no right to seek review of the order.
Petition for judicial review dismissed.

 OAR 438-15-080 provides:
“If the Board orders increased compensation for temporary disability, the Board shall approve a fee of 25 percent of the increased compensation, not to exceed $1,050.”
The Board approved “a reasonable attorney fee of 25 percent of the additional compensation awarded by the Board’s order, not to exceed $150.” Claimant assures us that the amount of the fee award was deliberate, not merely a typographical error.